t c memo united_states tax_court calypso music incorporated petitioner v commissioner of internal revenue respondent docket no filed date p was incorporated by k k is a motion picture music editor and p’s sole shareholder director and officer p contracted with motion picture studios for k’s services as a music editor each of the contracts was memorialized in part by a loan-out agreement or a deal memorandum each contract made specific reference to the services of k r determined p was a personal_holding_company as defined in sec_542 i r c for its and taxable years r also determined that p was liable for accuracy related penalties under sec_6662 i r c held p was a personal_holding_company for its taxable years of and held further p in good_faith and reasonably relied on the return preparers for the position taken on its returns and is not liable for penalties under sec_6662 i r c pursuant to sec_6664 i- r c -- - patrick be mcginnis for petitioner jonathan h sloat for respondent memorandum findings_of_fact and opinion laro judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s personal_holding_company_tax for and respectively respondent also determined accuracy- related penalties under sec_6662’ of dollar_figure and dollar_figure for and respectively we must decide whether petitioner is subject_to the personal_holding_company_tax imposed by sec_541 for its taxable years ending date and secondly we must decide whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 for each of those years findings_of_fact some of the facts have been stipulated and are so found the stipulation of fact and attached exhibits are incorporated herein by this reference petitioner’s principal_place_of_business was in the state of california when the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest whole dollar daryl kell is a highly regarded and eminently qualified music editor petitioner through daryl kell rendered music editing services for productions of feature films television movies and programs the music editing service that petitioner provides involves the rental and use of petitioner’s computer equipment music editing is an artistic and technical undertaking requiring judgment artistic ability and discretion daryl kell's work as a music editor for petitioner’s clients requires creative decision making music editing is a collaborative effort by all involved in a given production and involves forming very close relationships between music editors and those with whom they work petitioner had taxable years ending on january for each year in issue at all times during the taxable years in issue daryl kell owned percent of petitioner’s stock and he was petitioner’s sole officer and director other than officer’s compensation paid to daryl kell petitioner paid no salary or compensation to employees the international alliance of theatrical and stage employees iatse is a union in the productions in which petitioner was involved music editors were required to be members of iatse daryl kell was a member of iatse in order to employ a music editor who was a member of iatse the employer was required to be a signatory to the iatse agreement petitioner was not a q4e- signatory company to the iatse agreement petitioner’s music editing services were provided to the studios in accordance with a deal memorandum or a loan-out agreement which memorialized some of the terms of those contracts daryl kell’s personal services as a music editor were specifically designated as required in the deal memorandum and loan-out agreement the loan-out agreement and deal memorandum provide that daryl kell render music editorial services whenever and wherever the producer may require the payments made to petitioner were supplemented by payments to iatse for benefits accruing to daryl kell under the iatse agreement petitioner's general ledgers were prepared by jessica shields-hamper jessica shields-hamper is petitioner's and daryl kell's agent petitioner’s tax_return was prepared by robert fogelman c p a petitioner’s return was prepared by steven mcnulty of feddersen co c p a s for the tax_year petitioner reported total income of dollar_figure of which the following amounts were for music editing services film editing income fair game dollar_figure moll flanders big_number other editing income big_number total big_number for the tax_year petitioner reported total income of dollar_figure of which the following amounts were for music editing services film editing income kazaam dollar_figure the associate big_number breakdown big_number moll flanders big_number other editing income big_number total big_number petitioner's general ledgers for the and tax years reflect amounts received by petitioner from the studios for the rental of music editing equipment owned by petitioner for the and tax years petitioner received rental income in the amounts of dollar_figure and dollar_figure respectively opinion the personal_holding_company_tax was originally enacted in to remedy the effects of the incorporated pocket book and incorporated_talent which served to avoid the higher tax_rates imposed on individuals 149_f2d_526 7th cir affg a memorandum opinion of this court the purpose of the tax is to force corporations to distribute personal_holding_company_income through the imposition of a tax in addition to the ordinary_income tax imposed upon the we have been unable to reconcile petitioner’s ledgers which show editing income of dollar_figure and rental income of dollar_figure totaling dollar_figure with petitioner’s tax_return which shows gross_sales of dollar_figure corporation see 434_us_528 the additional tax 1s imposed by sec_541 which provides in addition to other taxes imposed by this chapter there is hereby imposed for each taxable_year on the undistributed_personal_holding_company_income as defined in sec_545 of every personal_holding_company as defined in sec_542 a personal_holding_company_tax equal to percent of the undistributed_personal_holding_company_income a corporation is a personal_holding_company if two requirements are satisfied see sec_542 those two requirements have been described as the stock ownership and tainted income tests see 86_tc_171 affd 812_f2d_577 9th cir the stock ownership test is satisfied if at any time during the last half of the taxable_year more than percent in value of the corporation's outstanding_stock is owned directly or indirectly by or for not more than individuals sec_542 a the tainted income test is satisfied where at least percent of the corporation's adjusted_ordinary_gross_income as defined in sec_543 for the taxable_year is personal_holding_company_income as defined in sec_543 sec_542 sec_543 which defines personal_holding_company_income provides in pertinent part - jj - sec_543 general_rule -- for purposes of this subtitle the term personal_holding_company_income means the portion of the adjusted_ordinary_gross_income which consists of rents -the adjusted_income_from_rents personal service contracts -- a amounts received under a contract under which the corporation is to furnish personal services if some person other than the corporation has the right to designate by name or by description the individual who is to perform the services or if the individual who is to perform the services is designated by name or by description in the contract and b amounts received from the sale_or_other_disposition of such a contract this paragraph shall apply with respect to amounts received for services under a particular contract only if at some time during the taxable_year percent or more in value of the outstanding_stock of the corporation is owned directly or indirectly by or for the individual who has performed is to perform or may be designated by name or by description as the one to perform such services at all material times daryl kell owned all of the shares in petitioner we therefore find that the stock ownership requirement of sec_542 was met for both the and tax years next we must determine whether the tainted income requirement of sec_542 has also been met at least - - percent of petitioner’s adjusted ordinary gross income’ for the taxable_year must be personal_holding_company_income to satisfy this requirement petitioner’s adjusted_ordinary_gross_income for and tax years was dollar_figure and dollar_figure respectively in pertinent part sec_543 provides that petitioner’s income from the performance of a contract for music editing services will be personal_holding_company_income if the individual who is to perform the services is designated by name or by description in the contract and at some time during the taxable_year percent or more in value of the outstanding_stock of the corporation is owned directly or indirectly by or for the individual who has performed is to perform or may be designated by name or by description as the one to perform such services in the taxable_year dollar_figure was received by petitioner for the editing services of daryl kell on the pictures fair game and moll flanders the loan-out agreement and deal memoranda for these two pictures specifically adjusted_ordinary_gross_income is defined in sec_543 as gross_income minus gains from the sale_or_other_disposition of capital assets or sec_1231 assets and minus depreciation taxes interest and rent incurred in connection with certain rental income and mineral royalties in the instant case petitioner's adjusted_ordinary_gross_income would equal its gross_income --- - designate daryl kell to perform the editing services ’ in the taxable_year dollar_figure was received by petitioner for the editing services of daryl kell on the pictures kazaam the associate breakdown and moll flanders the deal memoranda for these pictures also specifically designate daryl kell to perform the editing services in the and taxable years daryl kell the individual designated to perform the services for petitioner owned more than percent of the shares in petitioner therefore we find that the income received from the enumerated motion picture contracts was personal_holding_company_income see kenyatta corp v commissioner supra pincite and cases cited therein the deal memorandum for fair game provides employer petitioner hereby lends to producer warner bros the exclusive services of employee daryl kell the deal memorandum for moll flanders provides daryl kell will provide music editing services for o’trilogy productions additionally the executive vice president--post production of warner bros testified that daryl kell was the only person to perform the required services under the loan-out agreement the deal memorandum for kazaam provides daryl b kell calypso music inc will provide music editing services for interscope communications daryl kell will render music editorial services the deal memorandum for the associate provides daryl b kell calypso music inc will provide music editing services for interscope communications daryl kell will render music editorial services the deal memorandum for breakdown provides daryl kell editor calypso music inc lender will provide music editing services to dino delaurentiis co producer editor daryl kell will render music editorial services the deal memorandum for moll flanders provides daryl kell will provide music editing services for o’ trilogy productions -- - the income received for editing services for fair game and moll flanders personal_holding_company_income constitute sec_74 percent of petitioner’s adjusted_ordinary_gross_income in the taxable_year the income received for editing services for kazaam the associate breakdown and moll flanders personal_holding_company_income amounts to percent of petitioner’s adjusted_ordinary_gross_income for for the and tax years petitioner’s ledgers indicate it received rental income in the amounts of dollar_figure and dollar_figure respectively respondent determined that these amounts constitute personal_holding_company_income as defined in sec_542 respondent’s determination is entitled to a presumption of correctness petitioner bears the burden_of_proof to establish the determination is in error see rule a 290_us_111 petitioner advances no meaningful argument on brief that respondent’s determination is erroneous we therefore find that the rental income in the years in issue is personal_holding_company_income we hold that petitioner is a personal_holding_company as defined in sec_542 for the and taxable years as a consequence petitioner is liable for personal_holding_company_tax imposed by sec_541 equal to percent of the undistributed_personal_holding_company_income for each of the years in issue respondent determined that petitioner was liable for an accuracy-related_penalty under sec_6662 and b or for negligence or intentional_disregard_of_rules_and_regulations or substantial_understatement_of_income_tax petitioner argues that it is not so liable petitioner asserts that a certified_public_accountant prepared its returns and that the accountant had access to all of the materials now before the court petitioner argues that it reasonably relied on professional advice in preparing its returns and therefore should not be held liable for the accuracy-related_penalty sec_6662 imposes a 20-percent accuracy-related_penalty on the portion of an underpayment that is due to one or more of the causes enumerated in sec_6662 respondent relies on subsections b negligence or intentional disregard of rules or regulations and or b substantial_understatement_of_income_tax negligence includes a failure to attempt reasonably to comply with the code see sec_6662 disregard includes a careless reckless or intentional disregard see id a substantial_understatement_of_income_tax is defined to be the greater of percent of the income_tax required to be shown on the return for the taxable_year or dollar_figure see sec_6662 d in the instant case dollar_figure is the greater amount for -- the and taxable years respondent determined understatements of tax of dollar_figure and dollar_figure for the and taxable years respectively no penalty shall be imposed however for either negligence or intentional disregard of rules or regulations or a substantial_understatement_of_income_tax to the extent that the taxpayer shows that the underpayment is due to the taxpayer's reasonable_cause and good_faith see sec_6664 cc sec_1_6662-3 sec_1_6664-4 income_tax regs reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item see 469_us_241 see also 110_tc_297 the good_faith reasonable reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement see united_states v boyle supra sec_1_6664-4 income_tax regs see also 91_tc_396 affd without published opinion 940_f2d_1534 9th cir whether a taxpayer relies on advice and whether such reliance is reasonable hinge on the facts and circumstances of the case and the law that applies to those facts and circumstances see sec_1_6664-4 income_tax regs a professional may render advice that may be relied upon - - reasonably when he or she arrives at that advice independently taking into account among other things the taxpayer's purposes for entering into the underlying transaction see sec_1_6664-4 income_tax regs see also 414_f2d_749 4th cir affg tcmemo_1968_98 reliance may be unreasonable when it is placed upon insiders promoters or their offering materials or when the person relied upon has an inherent conflict of interest that the taxpayer knew or should have known about see 39_f3d_402 2d cir affg tcmemo_1993_480 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd in part without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir reliance also is unreasonable when the taxpayer knew or should have known that the adviser lacked the requisite expertise to opine on the tax treatment of the disputed item see sec_1_6664-4 income_tax regs in sum for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser's judgment see ellwest stereo theatres inc v commissioner tcmemo_1995_ see also rule a we have no doubt on the record before us that daryl kell petitioner’s only officer actually relied in good_faith on the certified public accountants who prepared the returns we note that the and returns were prepared by different firms of public accountants ’ petitioner was justified in its reliance on its advisers we find credible mr kell’s testimony that he made available all necessary information to the return preparers in this circumstance we shall not sustain respondent’s determination of the accuracy-related_penalties accordingly decision will be entered under rule ’ respondent argues petitioner did not offer the testimony of its return preparers robert fogleman and steven mcnulty the failure to introduce the testimony of the return preparers which if true would have been favorable to petitioner gives rise to the presumption that such testimony would not have been favorable see 6_tc_1158 affd 162_f2d_513 10th cir having found mr kell’s testimony in this regard credible we find the presumption overcome -- -
